Citation Nr: 1202308	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-34 262A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for discogenic disease of the lumbar spine (low back disability), including as secondary to service-connected status post ganglion cyst removal of the left wrist, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left shoulder/upper back disability.

3.  Entitlement to service connection for additional left wrist disability (specifically, for carpal tunnel syndrome and left wrist strain), including as secondary to the service-connected ganglion cyst removal of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION


The Veteran served on active duty from June to September 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In this decision the Board is reopening the claim for service connection for a low back disability because there is new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, as well as the claims for left shoulder/upper back disability and additional left wrist disability (namely for carpal tunnel syndrome and left wrist strain).


FINDINGS OF FACT

1.  In October 1993, the Veteran abandoned his September 1992 claim for service connection for a low back disability by failing to submit evidence within one year of an October 1992 letter indicating he needed supporting evidence, and he did not appeal.

2.  In January 2002, the RO denied service connection for a low back disability, and he again did not appeal.

3.  Additional evidence since submitted, however, relates to unestablished facts necessary to substantiate this claim and, therefore, raises a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision denying service connection for a low back disability as secondary to the service-connected ganglion cyst removal of the left wrist is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In September 1992, the Veteran noted that he had injured his low back in 1989 when he dropped a motor due to his weakened left wrist giving out.  In an October 16, 1992 letter, the RO requested evidence regarding this claim and informed him that, if this evidence was not submitted within one year of the date of that letter, the claim would be denied.  In a December 1992 decision letter, the RO informed him that no such evidence had been received and reiterated that he had until October 16, 1993 (i.e., one year from the October 16, 1992 letter) to submit this necessary evidence.  He also was provided notice of his procedural and appellate rights in the event he elected to appeal that determination, but he did not.

A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158.  The Veteran therefore abandoned his initial claim for a low back disability by failing to respond within one year to the RO's October 1992 notice letter.


In this circumstance, where there is an abandoned claim, the Veteran must file a new claim, and the effective date if the requested benefit is eventually granted will not be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.158.

In any event, as the claim is being reopened and remanded for further development, the Veteran is not in prejudiced regardless of whether the original claim is found to have been abandoned as a result of his failure to timely respond to those October and December 1992 letters or as a result of not appealing a more recent January 2002 denial of this claim.

In March 2001, the Veteran again claimed that he had a low back disability due to his service-connected left wrist disability.  The records in the file at the time included his service treatment records (STRs), which were unremarkable for any complaints or treatment of a low back disability - but as would be expected since his claim was not predicated on the notion that he had developed a low back disability while in service, or even within one year of his discharge, rather, during the many years since as a result or consequence of his service-connected left wrist disability.  So his claim was not predicated on direct or presumptive service connection, instead, on secondary service connection.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis for chronic disability that is proximately due to, the result of, or aggravated by a service-connected disability).

Post-service records included the spinal portion of a July 1975 VA examination, which also was unremarkable.  There were no complaints of any spinal problems or related issues.  But a June 1989 progress note from G.F.S., M.D., indicated the Veteran was unloading an engine at work earlier that month, twisted, and heard something rip in his back.  The diagnosis was possible low back strain, possible lumbar radiculitis.  He underwent surgery for lumbar herniated discs in April 1992.


An initial evaluation/consultation report dated in December 2000 from S.L., D.O., diagnosed herniated lumbar discs, sciatica, low back pain, lumbar spasm, degenerative disease, somatic dysfunction, and myofascial pain.  He opined that the mechanism of these conditions correlate with the work-related accident in June 1989 when the Veteran hurt his back lifting a car engine.  A January 2002 VA spine examiner stated that, regarding the issue of whether the Veteran injured his low back due to his service-connected ganglion cyst, "it is a definite possibility, however, it is still supposition on my part as to whether or not this is the case."  That examiner did not have the benefit of reviewing any of the Veteran's treatment records.  

The RO denied the Veteran's claim in January 2002 on the premise that there was no evidence of low back disability in service or indicating his then current low back disability alternatively was related to his service-connected left wrist disability.  The Veteran did not appeal that January 2002 decision since he did not file a notice of disagreement (NOD) within the one-year grace period after receiving notification of that decision denying his claim.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103.

In December 2005, he filed a petition to reopen this claim, which the RO denied in March 2006, and this appeal ensued.  

Prior unappealed decisions are final and binding.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable since it applies prospectively to claims filed on or after August 29, 2001.  Under this revision, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence to be considered in making this important preliminary determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial (i.e., on the underlying merits or, instead, a prior petition to reopen).  Evans v. Brown, 9 Vet. App. 273 (1996). 

Subsequent to the RO's consideration of the petition to reopen this claim, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination. 


Since the prior final and binding decision in January 2002, evidence has been added to record.  This additional evidence includes post-service treatment records relating to a low back disability.  Specifically, in a Statement in Support of Claim (on VA Form 21-4138) dated in January 2006, one of the Veteran's treating physicians, S.L., D.O. determined the Veteran's current lumbar herniated discs and sciatica correlate with his history of trauma when lifting a truck engine and falling in a hole.  This evidence is new, since not considered in the January 2002 decision, but also is material because it provides a basis for granting secondary service connection - namely, on the alleged premise that the Veteran dropped the engine, fell, and hurt his low back on account of the weakness and other impairment in his left wrist attributable to his service-connected disability.  The low threshold to reopen the claim therefore has been met, thereby triggering VA's duty to assist him further with this claim.  See Shade.  In determining whether evidence is "new and material," the credibility of the evidence must be presumed, so including this January 2006 medical statement.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Moreover, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a claimant's injury and consequent disability, even when it may not be enough to convince the Board to grant the claim.  See Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

Accordingly, the claim for service connection for a low back disability is reopened, subject to the further development of this claim on remand.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim of service connection for a low back disability is granted, subject to the further development of this claim on remand.



REMAND

The underlying claim for service connection requires further development before being decided on appeal.  And although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide the underlying claim so the Veteran is afforded every possible consideration.

A June 2003 decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective August 1989, so around the time he is said to have injured his low back on account of his left wrist disability.  When, as here, VA is put on notice of the existence of relevant SSA records, it must obtain these records before deciding the appeal.  38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (discussing what constitutes relevant records and what to do when this is uncertain); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

VA also will provide a medical examination for a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service (or, here, since service purportedly on account of a service-connected disability), but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  The threshold for determining whether the evidence "indicates" there "may" be a nexus between a current disability and an in-service or post-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  So under the circumstances of this case, the Board finds that a medical examination and an opinion would be helpful in resolving this claim for service connection - particularly insofar as provided comment on the determinative issue of causation.  The United States Court of Veterans Appeals (Court/CAVC) has held that the duty to assist the Veteran in obtaining and developing available facts and evidence includes obtaining a thorough and contemporaneous medical examination that considers the prior medical treatment records.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This low back claim has been reopened for the reasons and bases discussed and a medical nexus opinion is needed to resolve this issue. 

Regarding the Veteran's left shoulder/upper back disability, in a March 2006 addendum to his July 2005 report, Dr. S.L. stated the mechanism of the Veteran's left shoulder/upper back disability supports his claim that the initial injury occurred when he fell in a foxhole in service at the same time he injured his wrist.  So an examination and opinion also are needed prior to a resolution of this claim and to determine whether he has additional left wrist disability that is not service connected but should be (namely, carpal tunnel syndrome and strain).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102  and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request all documents and records pertaining to the award of SSA disability insurance benefits, including copies of the medical records upon which the SSA based its decision.


2.  Upon receipt of all additional SSA records, schedule an appropriate VA compensation examination for medical nexus opinions concerning the following: 

(A) the likelihood (very likely, as likely as not, or unlikely) that any current low back disability had its clinical onset during the Veteran's military service or, if involving arthritis, within the one-year presumptive period following his discharge, or is otherwise directly related to any disease, event, or injury in service.

(B) alternatively, the likelihood (very likely, as likely as not, or unlikely) the Veteran's 
service-connected left wrist disability, i.e., the ganglion cyst or any complication of it, caused him to drop a car engine in 1989 and in turn injure his low back.  That is, an opinion is needed regarding this additional issue of secondary service connection (causation/aggravation).

*In arriving at the opinion, please discuss Dr. S.L.'s two opinions regarding the etiology of the Veteran's low back disabilities (the December 2000 and January 2006 statements of record).

To this end, the claims file should be reviewed, including a complete copy of this decision and remand.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.


3.  Medical opinion also is needed concerning the following: 

(A) the likelihood (very likely, as likely as not, or unlikely) that any current left shoulder/upper back disability had its clinical onset during the Veteran's service or, if involving arthritis, within the one-year presumptive period following his discharge, or is otherwise directly related to any disease, event, or injury in service.

*In arriving at the opinion, please discuss Dr. S.L.'s opinion regarding the etiology of the Veteran's left shoulder/upper back disability rendered in the March 2006 addendum.

To this end, the claims file must be reviewed, including a complete copy of this decision and remand.  The examiner must provide a complete rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

4.  Medical opinion is needed, as well, concerning whether the Veteran has additional left wrist disability, namely, carpal tunnel syndrome and/or strain, that is service connected either in addition to or as part and parcel of the already service ganglion cyst.

To this end, the claims file must be reviewed, including a complete copy of this decision and remand.  The examiner must provide a complete rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.
5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


